Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”), effective as of June 12, 2009
(the “Effective Date”), is entered into by and between Buck Institute for Age
Research, a California non-profit public benefit corporation having a principal
place of business at 8001 Redwood Boulevard, Novato, CA 94945 (“Institute”), and
Neurobiological Technologies, Inc. a Delaware corporation having a principal
place of business at 2000 Powell Street, Suite 800, Emeryville, CA 94608
(“NTI”). Institute and NTI may be referred to herein individually as a “Party”
or together as the “Parties.”

BACKGROUND

WHEREAS, the Parties previously entered into a Collaboration and License
Agreement, effective November 29, 2007 (the “Collaboration Agreement – FGF”);

WHEREAS, the Parties previously entered into a Collaboration and License
Agreement, effective February 29, 2008 (the “Collaboration Agreement – Netrin,”
and, together with the Collaboration Agreement – FGF, the “Collaboration
Agreements”);

WHEREAS, the initial one-year Research Program Term of each of the Collaboration
Agreements has expired and the Parties have not agreed to a continuation of the
respective Research Plans or to an extension of the respective Research Program
Terms; and

WHEREAS, the Parties now wish to terminate the Research Programs and the
Collaboration Agreements, subject to certain terms and conditions as set forth
herein;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties intending
to be legally bound agree as follows:

1. Definitions.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Collaboration Agreements.

2. Termination of Collaboration Agreements.

(a) Mutual Termination. The Parties hereby mutually agree that each of the
Collaboration Agreements shall terminate and be of no further force and effect
as of the Effective Date, subject to the terms and conditions hereof.

(b) Survival. Notwithstanding Section 2.1 above, Sections 6.1 and 10 of each of
the Collaboration Agreements shall remain in full force and effect in accordance
with its terms. In addition, Section 6.2 of the Collaboration Agreement – Netrin
shall remain in full force and effect in accordance with its terms.

 

4



--------------------------------------------------------------------------------



 



3. Final Payments to Institute.

Within ten (10) days of the effective date, NTI shall make to Institute a
payment of one-hundred sixteen thousand six hundred and sixty-six U.S. Dollars
($116,666), which such payment represents the final installment of each of the
Up-Front Payments under the Collaboration Agreements. Institute agrees that,
upon such payment, NTI shall have no other financial obligations to Institute
under either of the Collaboration Agreements. If NTI fails to make such payment
to Institute when due under this Agreement, such payment will be subject to
interest from and including the date payment is due, up through and including
the date upon which Institute has collected the funds in accordance herewith at
a rate equal to the lesser of (i) the sum of two and one-half percent (2.5%)
plus the prime rate of interest quoted in the Money Rates (or equivalent)
section of the Wall Street Journal per annum, calculated daily, or (ii) the
maximum interest rate allowed by law.

4. License Grant.

NTI hereby grants to Institute an exclusive (even as to NTI) worldwide,
perpetual, irrevocable license, with the right to grant and authorize
sublicenses, under NTI’s right, title and interest under the Program Technology
(as defined in each of the Collaboration Agreements) to make, have made, use,
import, offer for sale, and sell Products (as defined in each of the
Collaboration Agreements).

5. Patent Prosecution.

NTI hereby agrees that, as between the Parties, Institute shall have the sole
right to prosecute and maintain all Patents included within the Institute Patent
Rights (as defined in the Collaboration Agreement – Netrin), the Institute’s
Ellerby Patent Rights (as defined in the Collaboration Agreement – FGF) and the
Program Patents (as defined in each of the Collaboration Agreements). NTI shall
provide Institute with reasonable cooperation and assistance in transitioning
the prosecution and maintenance of such Patents to Institute including, without
limitation, executing, acknowledging and delivering such further instruments and
performing all such other acts that may be appropriate to enable Institute to
assume sole responsibility and control of the prosecution and maintenance of
such Patents.

6. Mutual Release.

Each of the Parties, for itself and for its subsidiaries, affiliates,
successors, assigns, representatives and agents (the “Releasing Parties”) hereby
fully, finally, unconditionally and irrevocably releases, acquits and forever
discharges the other Party and each of its officers, directors, stockholders,
subsidiaries, affiliates, successors, assigns, representatives and agents (the
“Released Parties”) and from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, demands, liabilities,
obligations, costs, expenses, and compensation of every kind and nature
whatsoever, past, present or future, at law or in equity, whether known or
unknown, contingent or otherwise, which the Releasing Parties, or any of them,
had, has or may have had at any time in the past until and including the
Effective Date, against the Released Parties, or any of them, relating to,
arising out of or in connection with the Collaboration Agreements. Each of the
parties also hereby expressly waives any right that it may have under the laws
or statutes of any jurisdiction which limits the extension of a general release
to certain types of claims, including, without limitation, the California Civil
Code § 1542 which provides: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

5



--------------------------------------------------------------------------------



 



7. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with laws of California, without regard to conflicts of laws
principles or provisions that would result in the application of the substantive
laws of another jurisdiction.

(b) Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts that may be necessary or
appropriate to carry out the purpose and intent of this Agreement.

(c) Headings. Headings used herein are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.

(d) Severability. If any provision in any Section of this Agreement is found by
a court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of such
Section in every other respect and of the remainder of this Agreement shall
continue in effect so long as this Agreement still expresses the intent of the
Parties. In such case, the invalid/illegal/unenforceable provision shall be
replaced by an appropriate provision, which to the extent legally possible,
comes closest to the Parties’ intent of what the Parties would have agreed on,
had they been aware of the invalidity, illegality or unenforceability, in order
to meet the spirit and purpose of this Agreement.

(e) Counterparts and Facsimile Signature. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
executed as of the Effective Date.

              Institute:   NTI: Buck Institute for Age Research  
Neurobiological Technologies, Inc.
 
           
By:
  /s/ James Kovach   By:   /s/ Matthew M. Loar
 
           
 
  (Signature)       (Signature)
 
           
Name:
  James Kovach   Name:   Matthew M. Loar
 
           
 
           
Title:
  COO   Title:   Chief Financial Officer
 
           

 

6